DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-6 are objected to because of the following informalities:  
In claim 1 lines 10-11, “a film having hardness equal to or more than hardness of a sliding surface of the bearing part” would be clearer if written as --a film having a hardness equal to or more than a hardness of a sliding surface of the bearing part--.
In claim 1 line 12-13, “surface roughness of the sliding surface of the bearing part is smaller than surface roughness of the sliding surface of the shaft part” would be clearer if written as --a surface roughness of the sliding surface of the bearing part is smaller than a surface roughness of the sliding surface of the shaft part--.
In claim 3 lines 2-4, “a dimension of a range of the sliding surface of the bearing part is 1/10 or more and 1/2 or less of a dimension of the sliding surface of the shaft part” would be clearer if written as --a dimension of the sliding surface of the bearing part is in a range of 1/10 to 1/2 of a dimension of the sliding surface of the shaft part--.
In claim 3 lines 6-7, “the range of the sliding surface of the bearing part is set at an end position of the bearing part in the center axis direction” would be clearer if written as --the sliding surface of the bearing part is at an end position of the bearing part in the center axis direction--.
In claim 4 line 2, “wherein arithmetic average roughness Ra” would be clearer if written as --wherein an arithmetic average roughness Ra--.
In claim 4 line 3, “0.01 μm or more and 0.2 μm or less” would be clearer if written as --0.01 μm to 0.2 μm--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2013/01095707 to Kozuma in view of U. S. Patent Publication 2008/0008408 to Asada.
Kozuma teaches a refrigerant compressor comprising: 
an electric component (600) (Fig. 1; paragraph [0023]); 
a compression component (the scroll compressor) driven by the electric component (600) to compress a refrigerant (Fig. 1; paragraph [0024]); and 
a sealed container (700) accommodating the electric component (600) and the compression component (scroll compressor) (Fig. 1; paragraph [0023]), wherein: 
the compression component (scroll compressor) includes a shaft part (300, 301) rotated by the electric component (600) and a bearing part (210, 401) slidingly contacting the shaft part (300, 301) such that the shaft part (300, 301) is rotatable (Fig. 1; paragraph [0023]); and
a film (1000) having hardness equal to or more than hardness of a sliding surface of the bearing part (210, 401) is provided on a sliding surface of the shaft part (300, 301), and the sliding surface of the bearing part (210, 401) is set at an end position of the bearing part (210, 401) in the center axis direction (Figures 1 and 2; paragraphs [0023], [0024], [0028]-[0031] wherein at least the disclosed PTFE bearing material has a hardness that is less than the disclosed 1000-1500 Hv disclosed for the shaft film).
In the alternative, in paragraph [0031] Kozuma teaches that the variable of relative hardness between the bearing surface and film results in the amount of effective “wear on the rotary shaft and the crank pin due to wear particles and the occurrence of seizure or linear scars” resulting, and is therefore a result effective variable.  It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art to make the hardness of the film on the shaft equal to or more than the hardness of a sliding surface of the bearing part, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Kozuma is silent as to the roughness of the shaft.  Asada teaches a bearing wherein:
a surface roughness of a sliding surface of a bearing part (1) is smaller than surface roughness of a sliding surface of a shaft part (2), wherein the surface roughness of at least a part of the sliding surface of the bearing part (1) is smaller than the surface roughness of the sliding surface of the shaft part (2), wherein an arithmetic average roughness Ra of a range of the sliding surface of the bearing part (1) is 0.01 μm to 0.2 μm (it is 0.01 μm -1.6 μm which includes the claimed range), the range having the surface roughness smaller than the surface roughness of the sliding surface of the shaft part (2) (Fig. 1; paragraph [0126], wherein the disclosed ranges of the surface roughness include scenarios wherein the roughness of the surface of the bearing part is less than the roughness of the surface of the shaft part, for example the roughness of the surface of the bearing part could be .01 μm and the roughness of the surface of the shaft part could be 0.2 μm, as disclosed by Kozuma and claimed).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Kozuma with the bearing and shaft roughness taught by Asada in order to “obtain a certain wear resistance” (paragraph [0126]).
In the alternative, Asada discloses that the roughness of the sliding surfaces of the bearing and shaft parts are chosen to “obtain a certain wear resistance” (paragraph [0126]).  Accordingly, the roughness is a variable that effects the resulting “wear resistance” and is a result effective variable.  It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art to make a surface roughness of a sliding surface of a bearing part smaller than surface roughness of a sliding surface of a shaft part, wherein the surface roughness of at least a part of the sliding surface of the bearing part is smaller than the surface roughness of the sliding surface of the shaft part, and the range having the surface roughness smaller than the surface roughness of the sliding surface of the shaft part, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
In Figure 1, Kozuma shows a sliding surface of the bearing part (1) and a sliding surface (1000) of the shaft part (2) which is greater in size than the sliding surface of the bearing part (1), but is silent as to how much more of the shaft includes the sliding surface (1000).  In paragraph [0031] Kozuma teaches that the variable of relative hardness between the bearing surface and film results in the amount of effective “wear on the rotary shaft and the crank pin due to wear particles and the occurrence of seizure or linear scars” resulting, and is therefore a result effective variable.  It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to make a dimension of the sliding surface of the bearing part in a range of 1/10 to 1/2 of a dimension of the sliding surface of the shaft part in a center axis direction of the bearing part, the range having the surface roughness smaller than the surface roughness of the sliding surface of the shaft part, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2013/01095707 to Kozuma in view of U. S. Patent Publication 2008/0008408 to Asada and U. S. Patent 2014/0270613 to Iketaka.
Kozuma and Asada teach all the limitations of claim 1, as detailed above, but are silent as to how the speed of the motor is controlled.  Iketaka teaches a compressor wherein:
an electric component (10) is configured to be inverter-driven at a plurality of operation frequencies (Fig. 1; paragraphs [0044], [0057] and [0058]).
 It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Kozuma with the inverter taught by Iketaka in order to operate the compressor at multiple speeds (paragraphs [0057] and [0058]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2013/01095707 to Kozuma in view of U. S. Patent Publication 2008/0008408 to Asada and U. S. Patent Publication 2011/0011123 to Matsuura.
Kozuma and Asada teach all the limitations of claim 1, as detailed above, including wherein Kozuma teaches the use of the refrigerant compressor in “cooling”, but is silent as to what is meant by this.  Asada does not teach a freezer.  Matsuura teaches a freezer (20) (Fig. 1; paragraph [0156]) comprising: a heat radiator (11); a decompressor (12) and a heat absorber (15a, 15b, 15c) (Fig. 1; paragraphs [0069]-[0076]). 
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to use the compressor taught by Kozuma with the freezer taught by Matsuura in order to use the compressor to freeze food inside the freezer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Feng teaches a compressor wherein the roughness of the shaft and the bearing are the same.  Yamamoto teaches a bearing wherein the roughness is inversely related to the hardness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746